Argued January 21, 1935; reargued May 13, 1935.
We are satisfied upon an inspection of the premises that since Judge KNIGHT made his decree December 8, 1933, there is merit in the contention that there has been an encroachment of business within the 600-foot radius found to be exclusively residential. We accordingly direct the record to be returned to the court below and the proceedings remanded for a rehearing in the light of the changes of conditions which have taken place since the hearing of the cause before the chancellor. *Page 570